Name: Commission Regulation (EC) No 1649/95 of 6 July 1995 amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing;  economic analysis;  agricultural activity
 Date Published: nan

 Avis juridique important|31995R1649Commission Regulation (EC) No 1649/95 of 6 July 1995 amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector Official Journal L 156 , 07/07/1995 P. 0029 - 0029COMMISSION REGULATION (EC) No 1649/95 of 6 July 1995 amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 52 (3) thereof,Whereas, as a consequence of the implementation of the agreements concluded during the Uruguay Round of multilateral trade negotiations in the wine sector, the reference price scheme for wine is being suspended from 1 July 1995; whereas this creates a new situation for wine imports and it is hard to predict how this situation will develop; whereas it is therefore appropriate to monitor the issue of import licences more closely in the future; whereas, therefore, it would be useful for Member States to communicate more rapidly the products and quantities for which import licences have been issued; whereas, consequently, Article 6 of Commission Regulation (EEC) No 3388/81 (3), as last amended by Regulation (EEC) No 3826/90 (4), should be amended to make the communication of that information weekly rather than monthly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 The first sentence of Article 6 of Regulation (EEC) No 3388/81 is hereby amended as follows:'Every Thursday, or the first working day thereafter, Member States shall communicate to the Commission information on the quantities and countries of origin of products for which import licences have been issued during the preceding week, broken down by combined nomenclature codes and the nomenclature codes of the countries for the Community statistics on external trade and trade between its Member States.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 31.(3) OJ No L 341, 28. 11. 1981, p. 19.(4) OJ No L 366, 29. 12. 1990, p. 58.